 Case 2:20-cv-10652-GW-E Document 14 Filed 02/03/21 Page 1 of 1 Page ID #:45




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff DWAIN LAMMEY

7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA

10   DWAIN LAMMEY,                          )          Case No.: 2:20-CV-10652-GW-E
                                            )
11              Plaintiff,                  )          NOTICE OF SETTLEMENT AND
                                            )          REQUEST TO VACATE ALL
12                                          )          CURRENTLY SET DATES
          v.                                )
13                                          )
     BRINKER RESTAURANT CORPORATION, )
14   a Virginia Corporation; and Does 1-10, )
                                            )
15                                          )
                Defendant.                  )
16                                          )
17          The plaintiff hereby notifies the court that a provisional settlement has been
18   reached in the above-captioned case. The Parties would like to avoid any additional
19   expense while they focus efforts on finalizing the terms of the settlement and reducing it
20   to a writing.
21          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the settlement will be consummated within the coming
23   sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice as to all
24   parties to be filed.
25
26   Dated: February 3, 2021                 CENTER FOR DISABILITY ACCESS
                                             By: /s/Amanda Seabock
27                                               Amanda Seabock
28                                               Attorney for Plaintiff


     Notice of Settlement                     -1-                     2:20-CV-10652-GW-E
